STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  December 29, 2016
               Plaintiff-Appellee,

v                                                                 No. 328298
                                                                  Wayne Circuit Court
FUTURA KRISHONNA WADE,                                            LC No. 14-010048-01-FC

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and GLEICHER and SHAPIRO, JJ.

K. F. KELLY, P.J. (dissenting).

       I respectfully dissent. Although the prosecutor’s remarks may have inappropriately
touched upon defendant’s failure to testify, the jury instructions sufficiently protected
defendant’s right to a fair trial.

         “The Fifth Amendment and Const 1963, art 1, § 17 provide that no person shall be
compelled to be a witness against himself in a criminal trial.” People v Schollaert, 194 Mich
App 158, 164; 486 NW2d 312 (1992). Thus, a criminal defendant has “a right to remain silent at
trial,” People v Balog, 56 Mich. App. 624, 629; 224 NW2d 725 (1974), “and may elect to rely on
the ‘presumption of innocence.’ ” People v Fields, 450 Mich. 94, 108; 538 NW2d 356 (1995)
(footnote omitted). Because a defendant is presumed innocent until proven guilty, a prosecutor
“may never shift its burden to prove that defendant is guilty beyond a reasonable doubt and
obligate the defendant to prove his innocence.” People v Rosales, 160 Mich. App. 304, 312; 408
NW2d 140 (1987). A criminal defendant’s “neglect to testify shall not create any presumption
against him, nor shall the court permit any reference or comment to be made to or upon such
neglect.” MCL 600.2159. Consequently, “[a] prosecutor may not comment upon a defendant’s
failure to testify.” People v Perry, 218 Mich. App. 520, 538; 554 NW2d 362 (1996), aff’d 460
Mich. 55 (1999). Further, “[t]he prosecutor may not suggest in closing argument that defendant
must prove something or present a reasonable explanation for damaging evidence as this
argument tends to shift the burden of proof.” People v Foster, 175 Mich. App. 311, 317; 437
NW2d 395 (1989), disapproved on other grounds by Fields, 450 Mich. at 115 n 24.

        In discussing defendant’s claim of self-defense, the prosecutor noted that self-defense
requires that a defendant honestly and reasonably believe that she is in imminent danger. He
asked the jury to consider whether defendant actually harbored such a belief, given that she did
not testify. This was improper. “[T]he appropriate response to an objection for an improper



                                              -1-
remark by a prosecutor is the issuance of a curative instruction,” People v Mann, 288 Mich. App.
114, 121-122; 792 NW2d 53 (2010) (footnote omitted), which generally is considered “sufficient
to cure the prejudicial effect of most inappropriate prosecutorial statements.” People v Unger,
278 Mich. App. 210, 235; 749 NW2d 272 (2008). Defendant raised her objection just after the
court finished instructing the jury. Those instructions included the following:

               Now a person accused of a crime is presumed to be innocent. This means
       that you must start with the presumption that the defendant is innocent.
       Presumption continues throughout the trial and entitles the defendant to a verdict
       of not guilty unless you are satisfied beyond a reasonable doubt that he [sic] is
       guilty.

                                                ***

              The defendant is not required to prove his [sic] innocence or to do
       anything. If you find that the prosecutor has not proven every element beyond a
       reasonable doubt, then you must find the defendant not guilty.

                                                ***

              Every defendant has the absolute right not to testify. When you decide the
       case you must not consider the fact that he [sic] did not testify it must not affect
       your verdict in any way.

                                                ***

               The defendant does not have to prove that she acted in self defense.
       Instead, the prosecutor must prove beyond a reasonable doubt that the defendant
       acted [sic] in self defense.

The court also gave the standard instruction that the lawyers’ arguments are not evidence.

        In objecting to the prosecutor’s remark, defendant asked that the court give “a reminder
to the jurors that . . . they’re not to consider the fact that she [defendant] did not testify . . . .”
While the court could have iterated its instructions, it had only moments before instructed the
jury about defendant’s presumption of innocence and her right not to testify. These instructions
were sufficient to protect defendant’s right to a fair trial, Mann, 288 Mich. App. at 122, and jurors
are presumed to follow instructions unless the contrary is clearly shown. People v McAlister,
203 Mich. App. 495, 504; 513 NW2d 431 (1994). Therefore, the single isolated remark on
defendant’s failure to testify did not deprive defendant of a fair trial.



                                                               /s/ Kirsten Frank Kelly




                                                 -2-